Citation Nr: 0946424	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional Department of Veterans Affairs 
compensation due to the spouse's need for regular aid and 
attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in March 2005, and a substantive 
appeal was received in April 2005.   

The Board notes that the Veteran was scheduled to testify at 
Board hearings on April 14, 2006 and November 2, 2009.  
However, the Veteran failed to report for the hearings.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's spouse is not blind; she does not reside in a 
nursing home; she is not bedridden; and she does not need 
regular aid and attendance from another person.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based upon the need for the regular aid and attendance of 
another person have not been met.  38 C.F.R. §§ 3.351, 3.352 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2003.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran's 
spouse with a VA examination for the purposes of determining 
whether she meets the criteria for regular aid and 
attendance.  The Veteran's spouse was scheduled for an 
examination to take place in February 2004.  However, she 
failed to report for it.  In the Veteran's substantive appeal 
(VA Form 9), he states that he was confused by the fact that 
the notice of the appointment listed him as a claimant, 
instead of his spouse.  He did not understand that his name 
has to be the claimant since he is the Veteran.  Due to the 
confusion, the Veteran stated that he cancelled the 
appointment.  The Veteran has requested for his wife to be 
scheduled for another VA examination.  However, the Board 
finds that an examination to determine whether the Veteran's 
spouse meets the criteria for regular aid and attendance is 
unnecessary.  The Veteran's descriptions of his spouse's 
daily activities make it clear that she does not meet the 
very specific criteria.  As will be explained in greater 
detail below, the criteria require that the Veteran's spouse 
be blind or nearly blind; be a patient in a nursing home; or 
be essentially bedridden, or show a factual need for aid and 
attendance.  The Veteran has never claimed that his spouse's 
disability (hearing loss) has resulted in any of these 
criteria being met.  It appears, instead, that difficulty 
with hearing together with a language barrier problem is the 
basis for the claim.  Given that the Veteran's own statements 
reflect that his spouse doesn't meet the criteria, and 
examination is not necessary.  

Aid and Attendance

Special monthly compensation is warranted when the Veteran's 
spouse is in need of aid and attendance.  The need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The spouse will be considered in need of regular aid 
and attendance if she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. 
§ 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the Veteran's July 2003 claim, he explained that he is 
twenty years older than his wife and that he expects to die 
long before she does.  His spouse is a medical doctor from 
China who started an acupuncture clinic in 2001.  The Veteran 
explained that his wife expected to have a successful career 
with the clinic and be able to support herself financially.  
However, she suffered an injury in June 2001 that has left 
her with profound hearing loss.  According to the Veteran, 
his wife's hearing disability made it necessary for her to 
stop working.  Consequently, she had to close her clinic.  

The Veteran stated that soon after his wife was granted 
permanent resident status, she traveled to China to visit her 
family and to seek traditional Chinese medical treatment for 
her hearing loss.  However, she continues to have profound 
hearing loss.  The Veteran stated that he has to communicate 
with his wife through writing on pads of paper kept around 
the house.  He and his wife also use an electronic Chinese-
English dictionary to communicate; and they have some Chinese 
friends who are bilingual.  He stated that his wife also has 
bouts of ringing in her ears.  She cannot hear the doorbell 
or the telephone.  They have one special telephone that has a 
flashing red light for her to see.  He stated that his wife 
has a habit of "rushing to the phone"; and he has to remind 
her to "slow down, walk normal and calmly to the 
telephone."  The Veteran stated that his wife is a late 
riser, and that he rarely leaves the house "until [his wife] 
is up and around know she is OK."  In the mornings, she 
often wakes up dizzy.  The Veteran stated that he won't leave 
her alone until she feels okay.  He worries when his wife 
gets up at night to use the bathroom because she can be dizzy 
if she gets up too fast.  Sometimes his wife will accompany 
him on errands; but since she cannot hear approaching 
vehicles, the two of them lock arms when they walk.  When his 
wife has an appointment, the Veteran will pay one of their 
bilingual Chinese friends to go with them because his wife 
has a better understanding of Mandarin than English.  One 
time the Veteran failed to accompany his wife to the Chinese 
Consulate in Los Angeles.  His wife was driving alone and was 
struck by another vehicle.  

The Veteran explained that his chief concern is to protect 
his wife now, while not protecting her to the point where she 
will have difficulty adjusting to life when he is gone.  He 
also fears that his own deteriorating health will adversely 
affect his wife's quality of life.  

The Veteran submitted a January 2002 statement from Dr. 
Luxford in which he stated that he treated the Veteran's wife 
in August 2001 for hearing loss and dizziness following an 
accident where she struck her head on the kitchen floor.  He 
stated that the specific etiology for the dizziness is 
uncertain; but that no medicine or surgery will restore her 
hearing to normal.  The Veteran also submitted an October 
2002 statement from Dr. Brackmann.  He stated that her 
balance test showed a total loss of balance function in the 
right ear that would account for her unsteadiness.  He 
recommended balance exercises.  However, neither of these 
medical statements suggest that the condition of the 
Veteran's spouse is such that the criteria for aid and 
attendance are met.  

In a September 2003 correspondence, the Veteran stated that 
his wife is "disabled because of hearing loss."  In a June 
2004 clamant medical history, the Veteran stated that in a 
typical daily, his wife "does vestibular exercises, has 
breakfast, takes care of personal and family matters, has 
lunch, operates computer, works in garden, does Taiji Quan 
exercises, has evening meal, watches television, bathes then 
goes to bed."

In an October 2004 correspondence, the Veteran reported that 
his wife would be visiting China from November 2004 to 
February 2005.

The Board notes that there is no evidence that the Veteran's 
spouse meets the requirements for aid and attendance.  She is 
not blind; she is not in a nursing home due to a mental or 
physical incapacity; and she is not bedridden.  To the 
contrary, the Veteran has stated that her daily routine 
includes doing Taiji Quan exercises, working in the garden, 
and taking care of personal matters.  He has also stated that 
she has made at least two trips to China since her June 2001 
injury.  He stated that he will not leave her until she is 
"up and around" and he knows that she will be okay.  She 
walks with him while doing errands, and is able to drive.  
When the phone rings, she has a habit of "rushing" to it.  
Consequently, the Veteran has had to remind her to slow down 
and walk calmly.  The evidence is clearly against a finding 
that the Veteran's spouse is bedridden.    

The evidence does not reflect the Veteran's spouse's 
inability to dress or undress herself or to keep herself 
ordinarily clean and presentable; or that she has frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; or an inability of the claimant 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; or an inability to 
attend to the wants of nature; or an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in her daily environment.  

The Board is sympathetic to the wife's inability to continue 
in her career and to the Veteran's concern for her well being 
after he passes away.  The Board also understands that a 
language barrier problem may be involved which causes 
problems with the wife's ability to communicate. However, the 
evidence of records simply does not meet the criteria for the 
need for regular aid and attendance pursuant to 38 C.F.R. §§ 
3.351 and 3.352.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for additional compensation due to spouse's need for 
regular aid and attendance must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  

ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


